Citation Nr: 0012431	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-09 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for cervical spine 
arthritis, currently evaluated at 30 percent; to include the 
issue of entitlement to an extraschedular rating under 38 
C.F.R. § 3.321 (1999).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from April 1957 to April 1964 
and from October 1965 to June 1978.

This appeal arises from the February 1998 rating decision 
from the Huntington, West Virginia RO that denied the 
veteran's claim for an increased rating for the service 
connected traumatic arthritis of the cervical spine with 
limitation of motion, evaluated as 20 percent disabling.  A 
Notice of Disagreement was filed in March 1998 and a 
Statement of the Case was issued in May 1998.  A substantive 
appeal was filed in June 1998 with a request for a hearing 
before a Member of the Board in Washington, DC.

On November 18, 1998, a hearing was held in Washington, D.C., 
before Iris S. Sherman, who is a member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 1999).

This case was remanded in April 1999 for further development.  
The case was thereafter returned to the Board.

By rating decision in January 2000, the RO increased the 
evaluation for the veteran's service connected cervical spine 
arthritis from 20 percent to 30 percent, effective from the 
date of claim for increase or April 16, 1997.  The veteran 
has continued his appeal of the 30 percent rating.

This case initially involved an appeal from an February 1998 
rating decision from the Huntington, West Virginia RO that 
determined that new and material evidence to reopen the 
veteran's claim for service connection for a lumbar spine 
disability had not been received.  By a decision of the Board 
in April 1999, it was determined that new and material 
evidence had not been presented to reopen the veteran's claim 
for service connection for a lumbar spine disability.  
Therefore, this issue is not currently before the Board.

The issue of entitlement to an extraschedular rating for 
cervical spine arthritis is the subject of the Remand 
decision below.


FINDINGS OF FACT

1.  The veteran's claim for a rating in excess of 30 percent 
for cervical spine arthritis is plausible, and all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained by the RO.

2.  The veteran's cervical spine arthritis is manifested by 
severe limitation of motion and mild radiculopathy.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for cervical spine arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 
5287, 5290, 5293 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that the veteran 
complained of pain on the left side of the neck and left 
shoulder and was diagnosed with osteoarthritis of the 
cervical spine.

By rating action of August 1978, service connection for 
arthritis of the cervical spine with associated left shoulder 
pain was granted.

By rating action of May 1993, the RO granted service 
connection and a separate evaluation for traumatic arthritis 
of the left shoulder.

In April 1997, the veteran filed a claim for increased rating 
for his service connected neck disability.

Received in January 1998 were VA outpatient records from 
February 1996 to August 1997 that show that in February 1996, 
the veteran complained of cervical spondylosis with 
radiculopathy to the right upper extremity secondary to 
degenerative disc disease, degenerative joint disease of the 
cervical spine, and questionable Meniere's disease.  His 
right hand tingled and he felt dizzy.  On examination, the 
range of motion of the cervical spine was moderately limited 
in all directions.  Flexion was full, extension was possible 
to 25 degrees, rotation to the left was to 20 degrees, and 
rotation to the right was to 30 degrees.  The assessment 
included chronic cervical spondylosis.  

In August 1996, the veteran complained of neck stiffness and 
tingling which caused his fingers to feel numb.  The 
assessment included degenerative joint disease of the 
cervical spine with peripheral neuropathy.

In February 1997, it was noted that the veteran had 
degenerative arthritis of the cervical spine.

In March 1997, the veteran complained that his neck hurt, and 
he would get dizzy when he looked up.  On examination, there 
was tenderness of the cervical spine on range of motion.  The 
assessments included degenerative arthritis of the cervical 
spine.  

In August 1997, the veteran complained of a stiff neck and 
pain in the back of the head.

On a VA examination in December 1997, the veteran complained 
of chronic neck pain that had gotten worse over the years.  
He had daily pain and stiffness that was worse in the 
morning.  Rain aggravated the pain.  It limited his range of 
motion so that he had a problem turning his head.  The pain 
was 5/10.  There was no radiation to the shoulders or arms.  
On examination, there was tenderness on palpation of the 
cervical spine at the base of the skull.  There was no 
paracervical spasm.  Range of motion of the cervical spine 
was forward flexion to 30 degrees, backward extension to 15 
degrees, lateral flexion to 20 degrees, and rotation to 30 
degrees.  There was no radiation with the pain.  The x-rays 
showed spondylosis with formation of spurs on C4-5.  The 
diagnoses included cervical spondylosis with chronic pain and 
limited range of motion.  

By rating action of February 1998, the evaluation of 
traumatic arthritis of the cervical spine with limitation of 
motion, which was currently 20 percent, was continued.  The 
current appeal to the Board arises from this action.

At the Board hearing in November 1998, the veteran testified 
that he had constant pain of the neck area and reported that 
his arms would go to sleep and become numb.  He would get a 
tingling sensation in the arms, and had shooting pains in the 
left shoulder.  He had limited range of motion of the neck 
which caused him problems with driving and with other 
activities.  He was on medication for the pain.  He reported 
that he could not walk far because he would stagger.  The 
pain was worse in cold weather.  

A VA outpatient record from October 1998 shows that the 
veteran was seen with complaints of neck stiffness and losing 
balance.  He had a history of arthritis in the left shoulder.  
On examination, the veteran had decreased range of motion of 
the neck, and it was stiff with pain.  There was no weakness 
and the deep tendon reflexes were diffusely hyporeflexic.  
The impression included no evidence of neurological illness.  
The decreased sensation may have been secondary to 
neuropathy.  Mild to moderate cervical arthritis was 
suspected.  There was no clinical evidence of spinal 
stenosis.  

A VA radiology record from January 1999 shows that the 
veteran had a history of cervical spondylosis and had 
increasing symptoms of neck pain.  A CT scan noted an 
impression of spondylosis of the cervical spine with some 
posterior osteophytes.  No evidence of herniated nucleus 
pulposus was present.  

A VA outpatient record from March 1999 shows the veteran was 
seen with complaints to include cervical pain.  He had 
stiffness of the neck.  He would have numbness when he held 
his neck to the side.  The diagnoses included cervical 
radiculopathy and cervical spondylosis.  

A VA outpatient record from April 1999 showed the veteran was 
seen with complaints to include that when his neck would get 
stiff, he would lose his balance.  On examination, the 
veteran had limited lateral range of motion of the neck from 
15 to 20 degrees.  

Associated with the file was a VA outpatient record from 
August 1999 that shows that the veteran was seen with 
complaints regarding neck pain and that his left arm would go 
numb.  On examination, there was no sensation to the left 
cervical nerve VII.  The motor examination was 5/5 in the 
upper extremities.  There was normal sensation to light touch 
in the arms.  The veteran was unable to flex his head without 
pain.  The diagnoses included cervical spondylolisthesis.  

On a VA examination in October 1999, the veteran reported 
that if he sat with his arms raised for a long period, both 
arms would go numb.  He had neck pain that he described as 
chronic.  The neck would get stiff at times.  He described it 
as "like a migraine headache".  The pain was 7-8 on a scale 
of 0 to 10.  The pain was increased by cold and wet weather.  
He stated that he had trouble turning his head at times.  The 
pain did not radiate, and he had separate pain in the left 
shoulder.  The examination of the neck showed no palpable 
tenderness and no paracervical muscle spasm.  The range of 
motion of the cervical spine was forward flexion to 30 
degrees (normal was to 30 degrees), backward extension to 15 
degrees (normal was to 30 degrees), left lateral flexion to 
10 degrees (normal was to 40 degrees), right lateral flexion 
to 20 degrees (normal was to 40 degrees), left rotation to 20 
degrees (normal was to 55 degrees), and right rotation to 30 
degrees (normal was to 55 degrees).  There was pain at the 
extremes of motion.  There was increased pain with repeated 
manipulation and in terms of increased loss in range of 
motion due to additional pain, the range of motion would 
become forward flexion to 20 degrees, backward extension to 
10 degrees, lateral flexion to 10 degrees, and rotation 20 
degrees.  It was reported that pain in the neck would 
significantly limit functional ability during flare-ups or 
during periods of repeated use.  The degree of additional 
range of motion loss would be the same as expressed in the 
previous sentence.  It was impossible to be more precise.  
There was no radicular complaint during manipulation of the 
neck.  The x-ray of the cervical spine showed spondylosis, 
with no evidence of herniated nucleus pulposus.  The 
diagnoses included cervical spondylosis with chronic pain and 
decrease in range of motion.  

On a VA neurological examination in October 1999, the veteran 
was seen with a chief complaint of neck pain, left arm pain, 
and paresthesia in either hand, but predominantly on the left 
side.  The veteran's history showed injury to the left 
shoulder.  Additionally, the veteran had a diagnosis of 
vertigo secondary to inner ear dysfunction.  An MRI of the 
cervical spine showed degenerative changes noted to C5-C6 and 
C6-C7 level due to osteophytes.  Secondly there was right 
neural foramina narrowing of C5-C6 and also narrowing of the 
left neural foramina at C6-C7.  On examination, range of 
motion of the neck was reduced moderately in both right 
lateral and left lateral movements as well as vertical 
movements.  This was presumed to be due to pain.  On motor 
examination, there was no atrophy of any of the muscle 
groups.  The strength and tone was entirely normal in all 
extremities.  There was no pronator drift with either arm.  
Deep tendon reflexes in the arms was 2+ at the biceps, 
triceps, and brachioradialis.  The veteran was areflexic at 
the knee and ankle and this was consistent with previous 
examinations.  Coordination including finger-to-nose and 
rapid movements of the hands was normal.  The gait 
examination showed the veteran walked normally and turned 
normally.  With a tandem gait, he became wobbly but did not 
side-step.  Romberg's test showed him to be wobbly, but he 
did not fall to either side.  The sensory examination showed 
relatively decreased vibratory and pin-prick sensation in the 
left arm compared to the right.  The impression included 
history of cervical arthritis with cervical spondylosis with 
the description of paresthesias in the arms to be consistent 
with mild cervical radiculopathy bilaterally, and history of 
left shoulder injury.  It was additionally noted that the 
veteran did have neurological manifestations of cervical 
radiculopathy, but it was not referable to the service 
connected disability at issue.  It was felt that the symptoms 
of cervical radiculopathy were related to age-related 
cervical arthritis with cervical spondylosis and cervical 
osteophytes.  

On a VA outpatient record from November 1999, the veteran 
complained of neck pain at the base of the neck.  He denied 
radiation of pain and denied paresthesia in his arms.  He 
additionally denied dizziness.  On examination, the neck was 
supple.  There was decreased range of motion on turning 
secondary to pain.  There was some tenderness at the base of 
the neck and into the trapezius area.  On examination of the 
extremities, no reflexes were elicited, motor was 5/5 in all 
extremities, and sensation was grossly intact to light touch.  
The assessment included neck pain.  The veteran had known 
cervical spondylosis.

On a VA outpatient record from December 1999, the veteran was 
seen with complaints of neck pain that was bad and was 
getting worse.  Occasionally, the left arm tingled in a non-
specific fashion.  The neck pain would awaken him at night.  
He stated that he had balance difficulties and had 
suboccipitally based headaches daily.  On examination, the 
veteran could get his chin to within 1-2 fingers of his 
chest.  Extension was most limited to only approximately 10 
degrees.  Left lateral flexion was to 15 degrees, right 
lateral flexion was to 20 degrees, and right and left 
rotation were also limited approximately 40 degrees each.  
There was no sensory deficit which could be appreciated in 
the upper extremities.  Motor strength was 5/5 for the 
trapezius as well as for the deltoids, biceps, triceps, the 
wrist flexors, and extensors, and the hand intrinsics.  Deep 
tendon reflexes were 0/4 for the biceps and triceps, and 2/4 
for the brachial radialis bilaterally.  There was no inverted 
radial reflex.  There was no Hoffmann's sign or other signs 
of myelopathy for the upper extremity.  Spurling's test was 
negative but did create a significant amount of pain in the 
veteran's neck.  An MRI from July 1999 showed multiple areas 
of degenerative arthritis that was most notable at the C5-6 
and C6-7 levels.  The C5-6 level showed degenerative disk 
with posterior discoid material indenting the thecal sac and 
the cord slightly.  The C6-7 area showed indention of the 
thecal sac, but not the cord.  In addition, at these two 
levels, there was some neuroforaminal compromise.  The 
assessments included advanced degenerative arthritis, most 
notable at C5-6 and C6-7.  

II.  Analysis

Initially, the Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that, when a veteran claims a service 
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Furthermore, after reviewing the record, the Board 
is satisfied that all relevant facts have been developed 
properly.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist, as mandated by 38 
U.S.C.A. § 5107(a).

While it is noted that the veteran is in receipt of Social 
Security Administration (SSA) benefits, the veteran indicated 
at the Board hearing in November 1998 that no additional 
medical records other than that already of record were used 
in the decision granting him benefits.  Therefore, no purpose 
would be served by getting the SSA records.  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

In DeLuca v. Brown, the Court held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The veteran is currently assigned a 30 percent evaluation for 
arthritis of the cervical spine under Diagnostic Code (DC) 
5010-5290 of VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4. 

Diagnostic Code 5010 involves arthritis, due to trauma, 
substantiated by X-ray findings, and is rated as arthritis, 
degenerative which is rated under Diagnostic Code 5003:  

Degenerative arthritis established by x-
ray findings will be rated on the basis 
of limitation of motion under the 
appropriate diagnostic codes for the 
specific joint or joints involved (DC 
5200 etc.).  When however, the limitation 
of motion of the specific joint or joints 
involved is noncompensable under the 
appropriate diagnostic codes, a rating of 
10 pct is for application for each such 
major joint or group of minor joints 
affected by limitation of motion, to be 
combined, not added under diagnostic code 
5003.  Limitation of motion must be 
objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory 
evidence of painful motion.  

38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).

Under Diagnostic Code 5290, a 30 percent rating may be 
assigned for severe limitation of motion of the cervical 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (1999).  This 
is the maximum rating available under this Diagnostic Code.

The veteran may be rated higher under DC 5293, intervertebral 
disc syndrome, under which a 40 percent rating may be 
assigned for severe intervertebral disc syndrome; recurring 
attacks, with intermittent relief.  A 60 percent rating may 
be assigned for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1999).  The veteran's cervical 
spine arthritis does not meet the criteria for a higher 
rating under DC 5293 as severe intervertebral disc syndrome 
has not been shown by the evidence of record.  While some VA 
treatment records and examinations show that the veteran has 
complained of numbness of the arms, on other records, the 
veteran denied radicular symptoms.  Moreover, on the October 
1999 neurological examination it was noted that the veteran 
had mild cervical radiculopathy bilaterally.  In summary, the 
evidence does not symptomatology equivalent to severe 
intervertebral disc syndrome.  

Additionally, under Diagnostic Code 5287, favorable ankylosis 
of the cervical spine merits a 30 percent rating, while a 40 
percent rating is assigned for unfavorable ankylosis.  
38 C.F.R. § 4.71a, Diagnostic Code 5289 (1999).  However, in 
this case, there are no complaints or findings of ankylosis.  
Motion of the cervical spine is present.

Moreover, the Board has reviewed the considerations set forth 
in 38 C.F.R. §§ 4.40, 4.45, as required by DeLuca v. Brown, 8 
Vet. App. 202 (1995).  On the October 1999 VA examination, 
the examiner described the veteran's range of motions of the 
neck during a flare up and during periods of repeated use and 
stated that it was impossible to be more precise.  Therefore, 
the preponderance of the evidence clearly establishes that a 
rating greater than 30 percent is not warranted.


REMAND

The veteran has contended that he left his last employment as 
a truck driver in October 1997, in part, due to his service 
connected cervical spine arthritis and contends that he is 
unemployable due to the service connected neck disability.  
In this regard, the RO appears to have adjudicated the issue 
of entitlement to an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1).  The Board notes, however, that there 
is no evidence that the RO requested the veteran to submit 
employment records in support of his claim.  The Court has 
held that the duty to assist obligates the VA to advise the 
veteran of the relevance of his or her employment records in 
a claim for an extraschedular evaluation.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 197 (1997).

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  The veteran should be 
asked to furnish employment records 
verifying that he experiences marked 
interference with employment or that he 
has had frequent periods of 
hospitalization due to his service 
connected cervical spine arthritis.  This 
evidence may include records pertaining 
to lost time or sick leave used due to 
the cervical spine arthritis, any 
correspondence from an employer that 
would verify his contentions, or medical 
records showing periods of 
hospitalization.

2.  The RO should consider whether the 
criteria for submission for assignment of 
an extraschedular evaluation for service 
connected cervical spine arthritis 
pursuant to 38 C.F.R. § 3.321(b)(1) are 
met.  If such criteria are met, then the 
matter should be referred to the 
Undersecretary for Benefits or the 
Director of the Compensation and Pension 
Service for appropriate action.  If the 
determination is adverse to the veteran, 
he and his representative should be 
furnished with a supplemental statement 
of the case which includes a summary of 
any additional evidence submitted, any 
applicable laws and regulations, and the 
reasons for the decision.  The veteran 
and his representative should be afforded 
an opportunity to respond.

3.  The case should then be returned to 
the Board for further appellate review.  
The purpose of this REMAND is to afford 
the veteran due process of law.  The 
Board intimates no opinion as to the 
ultimate outcome of the case as regards 
the claim of extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) for the 
service-connected cervical spine 
arthritis.  The appellant need take no 
action unless otherwise notified.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


ORDER

Entitlement to a rating in excess of 30 percent for service 
connected cervical spine arthritis is denied.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

